Citation Nr: 1714438	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-19 904	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating greater than 10 percent for gastro-esophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran had active service from July 1977 to July 1980 and from August 1986 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 decision of the Hartford RO.  The Veteran perfected a timely substantive appeal and the RO certified the matter to the Board in July 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

On the Veteran's March 2016 substantive appeal form, he requested the opportunity to present sworn testimony in support of his appeal during a videoconference hearing before a Veterans Law Judge.  The RO has not yet scheduled a hearing, although they certified the appeal to the Board in July 2016.  

The Veteran is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge for the purpose of presenting sworn testimony in support of his appeal asserting entitlement to an increased disability rating for GERD.  This will be scheduled in accordance with the date of receipt for this request, which was March 2016.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


